      Case 2:19-cv-01853-JAM-AC Document 38 Filed 02/08/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   JESSE JAMES PELLERITI,                           No. 2:19-cv-1853 JAM AC P
12                      Plaintiff,
13          v.                                        ORDER
14   DANA AVILA, et al.,
15                      Defendants.
16

17          Plaintiff has filed a motion for a sixty-day extension of time to “obtain photocopys [sic]

18   and to make service on defendants.” See ECF No. 36 at 1 (brackets added). The court construes

19   the request as a motion to modify the court’s discovery and scheduling order issued November 5.

20   2020. See ECF No. 35.

21          In support of his request, plaintiff states that he has contracted the COVID-19 virus, which

22   resulted in him being quarantined. See id. As a result, he has not had access to the prison law

23   library or other legal services. See id. On January 28, 2021, defendants filed a statement of non-

24   opposition to plaintiff’s motion.

25          Good cause appearing, IT IS HEREBY ORDERED that:

26          1. Plaintiff’s motion to modify the discovery and scheduling order, filed January 28,

27   2021 (ECF No. 36), is GRANTED, and

28   ////
     Case 2:19-cv-01853-JAM-AC Document 38 Filed 02/08/21 Page 2 of 2


 1           2. The court’s discovery and scheduling order, issued November 5, 2020 (ECF No. 35),
 2   is modified as follows:
 3               a. The parties may conduct discovery until May 11, 2021. Any motions necessary to
 4   compel discovery shall be filed by that date. All requests for discovery pursuant to Federal Rules
 5   of Civil Procedure 31, 33, 34 or 36 shall be served no later than sixty (60) days prior to that date,
 6   and
 7               b. All pretrial motions, except motions to compel discovery, shall be filed on or
 8   before August 24, 2021.
 9           All other directives in the November 2020 discovery and scheduling order (ECF No. 35)
10   are to remain in full effect.
11   DATED: February 8, 2021
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
